DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, KATO et al. (US 2012/0281332) fail to specifically teach the invention as claimed, The specific limitation of a mechanical reliability testing platform for tri-post insulators in a GIL device having a mechanical reliability testing platform as the horizontal-GIL-arrangement-form fixed-tri-post-insulator mechanical reliability verification testing platform, a driving tool that sets a force step and a working time interval, a sliding three-pillar insulator GIL form unit and a fixed three-pillar insulator GIL form unit, a first GIL conductive rod, a sliding three-pillar insulator, a second GIL conductive rod, a fixed three-pillar insulator, an insulator, a first contact holder and a second contact holder, the first GIL conductive rod is located in the first GIL outer casing, one end of the first GIL conductive rod is connected to the driving tool through the sliding three-pillar insulator, the other end of the same is inserted into the first contact seat after passing through the bellows, the second GIL conductive rod is located in the second GIL outer casing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Kato discloses a gas insulated bus having a conductor supported in a cylindrical metal container via an insulator, insulating gas being contained in the metal container, the metal container has an expanded diameter part formed over a given range in an area of the metal container in which the insulator is positioned and a reduced diameter part formed over the entire area of the metal container except for the expanded diameter part.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855